Case: 4:15-cr-00404-HEA Doc. #: 2373 Filed: 09/06/19 Page: 1 of 3 PageID #: 11726




                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION


UNITED STATES OF AMERICA,                    )
                                             )
               Plaintiff,                    )
                                             )
v.                                           )       No.:   4:15-CR-404-HEA NAB
                                             )
ADRIAN LEMONS, et al.                        )
                                             )
               Defendants.                   )

                         CONSENT MOTION TO CONTINUE SENTENCING

       COMES NOW Defendant Adrian Lemons, by and through his attorneys Daniel J.

Bruntrager and Kathryn Parish, and requests a continuance of the sentencing in this matter of at

least 30 days, and in support states:

       1. The sentencing is currently set for September 11th. The United States recently

           received an extension, by consent, until September 9th to respond to objections to the

           presentence report. The objections are substantial, and depending on the

           Government’s response, Mr. Lemons may seek leave to reply.

       2. Additionally, the parties are still in the process of determining whether they may be

           able to work out certain issues so as to minimize the number of contested issues at

           sentencing. Today, counsel went to visit Mr. Lemons at the Warren County jail

           partly to that end. However, when counsel arrived, they learned that due to

           construction, the Warren County jail currently does not have a facility or area in

           which confidential client communications can take place. Counsel have consulted

           with the federal marshals who have stated that they likely will be able to bring Mr.

           Lemons in for a client meeting sometime next week, but it is imperative that counsel

                                                 1
Case: 4:15-cr-00404-HEA Doc. #: 2373 Filed: 09/06/19 Page: 2 of 3 PageID #: 11727




           are able to meet confidentially with their client before they are able to work out any

           issues with regard to sentencing or determine their approach to sentencing.

       3. The final pre-sentence report has not yet been filed. It is counsel’s desire to file a

           sentencing memorandum in this case, but in order to be able to appropriately

           determine the issues that require further discussion in the context of a sentencing

           memorandum, it is necessary that counsel are able to see the Final Presentence report

           and how the probation office resolves certain objections. More time is thus needed.

       4. It is therefore in the interest of justice and all parties that more time is granted

       5. Undersigned counsel have consulted with one another and AUSA regarding their

           exclusionaries. At least one necessary counsel is unavailable on each of the following

           dates: October 7-11, October 15-19, October 21 – 25, November 4 – 29; December 2-

       6. Counsel has consulted with AUSA Erin Granger, and she consents to this request.

       WHEREFORE, for the foregoing reasons, Defendant respectfully requests that the

sentencing hearing in this case be continued for at least 30 days, and rescheduled for a date and

time where all necessary counsel are available.



                                                      /s/ Kathryn B. Parish

                                                      Kathryn B. Parish, #61782
                                                      Attorney for Defendant
                                                      3407 Jefferson, #128
                                                      St. Louis, MO 63118
                                                      (314)392-0120
                                                      Kay@carlyleparishlaw.com

                                                      s/ Daniel J. Bruntrager
                                                      Daniel J. Bruntrager #34546 (with consent)
                                                      Attorney for Defendant
                                                      225 S. Meramec Ave. ,



                                                  2
Case: 4:15-cr-00404-HEA Doc. #: 2373 Filed: 09/06/19 Page: 3 of 3 PageID #: 11728




                                                     Suite 1200
                                                     St. Louis, MO 63105
                                                     (314) 646-0066
                                                     (314) 646-0065-facsimile
                                                     djb@law-stl.com


                                 CERTIFICATE OF SERVICE

       I hereby certify that on the 6th day of September 2019 the foregoing was filed

electronically with the Clerk of Court with the electronic filing system, to be served by operation

of that system on all attorneys of record.

                                                     /s/ Kathryn B. Parish




                                                 3
